Case 18-23116-JAD            Doc 14    Filed 11/08/18 Entered 11/08/18 12:08:50           Desc Main
                                       Document     Page 1 of 4


                             UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

Davae M. Boyersmith,                                    :     Case #18-23116 (JAD)
                                                        :
         Debtors.                                       :     Chapter 7
                                                      __________________

UNITED STATES TRUSTEE,                                  :
                                                                HEARING DATE AND TIME:
         Movant,                                        :       December 18, 2018 @ 10:00 a.m.

              v.                                        :
                                                        :       Response Date:
Davae M. Boyersmith,                                    :       November 30, 2018
                                                        :
       Respondent.                                      :


              MOTION TO DISMISS CASE PURSUANT TO 11 U.S.C. Sec. 707(b)(3)
                         BY THE UNITED STATES TRUSTEE


         The United States trustee for Region 3, (“UST”) by and through the undersigned

counsel, in furtherance of the administrative responsibilities imposed pursuant to 28 U.S.C.

Section 586(a), moves for the entry of an order dismissing this case pursuant to 11 U.S.C. §

707(b)(3). In support of the Motion, the UST represents as follows:

Preliminary

         1.        Davae M. Boyersmith, ("Debtor"), commenced this case by filing a Voluntary

Petition under Chapter 7 of the United States Bankruptcy Code on August 3, 2018.

         2.        The time to file an objection to discharge and/or a motion under Sec. 707(b)(3) is

November 9, 2018, making the within Motion timely filed.

         3.        On August 3, 2018, the Debtor filed Schedules under penalty of perjury, (Docket

#1), indicating:
Case 18-23116-JAD         Doc 14    Filed 11/08/18 Entered 11/08/18 12:08:50             Desc Main
                                    Document     Page 2 of 4


       a. Debtor’s obligations were primarily consumer debts, (Petition at Docket #1);

       b. General unsecured debts totaling $55,365.89, (Schedule F, Docket #1);

       c. Gross monthly income of $5,166.67 and net monthly income of $3,286.67 after

deductions of $400.00 for retirement account contributions and $120.00 for repayment of

retirement account loan. (Schedule I at Docket # 1).

       e. Monthly expenses totaling $3,258.86, leaving a $27.81 surplus, (Schedule J at

Docket # 1).

 Section 707(b)(3) totality of circumstances

       4.       Section 707(b)(1) provides that the court “may dismiss a case filed by an

individual debtor under this chapter whose debts are primarily consumer debts . . . if it finds that

granting relief would be an abuse of the provisions of [Chapter 7].

       5.      Section 707(b)(3) of the Bankruptcy Code provides in pertinent part that:

       In considering under paragraph (1) whether the granting of relief would be an abuse of
       the provisions of this chapter in a case in which the presumption in paragraph (A)(I) does
       not arise or is rebutted, the court shall consider-
               (A) whether the debtor filed the petition in bad faith; or
               (B) the totality of the circumstances . . . of the debtor’s financial situation
               demonstrates abuse.

       6.      The courts that have looked at the “totality of the circumstances” (See In re

Green, 934 F. 2d 568, ibid., In re Krohn, 886 F.2d 123, (6th Cir. 1989); In re Walton, 866 F.2d

981, (8th Cir. 1989); In re Kelly, 841 F.2d 908, (9th Cir. 1988)) include among the factors

considered (in addition to ability to pay debts) are whether the debtor enjoys a stable source of

future income, whether the debtor is eligible for adjustment of debts through a chapter 13, and

whether the debtor’s expenses can be reduced significantly without depriving the debtor of

adequate food, clothing, shelter and other necessities, whether the bankruptcy petition was filed
Case 18-23116-JAD        Doc 14     Filed 11/08/18 Entered 11/08/18 12:08:50            Desc Main
                                    Document     Page 3 of 4


because of sudden illness, calamity, disability or employment, whether the debtor made

consumer purchases far in excess of his ability to pay, whether the debtor’s budget is excessive

or unreasonable, whether the debtor’s schedules and statements of current income and

expenditures reasonably and accurately reflect the debtor’s true financial condition, whether the

bankruptcy was filed in bad faith, whether the debtor has engaged in “eve of bankruptcy

purchases,” and whether there are state remedies with the potential to ease the debtor’s financial

predicament.

       7.      The Third Circuit in particular held that that loan repayments to Debtor’s own

retirement account should be considered as debtor’s contributions to his retirement account, and

should not be deducted from disposable income under section 1325. See Anes v. Dehart (In re

Anes), 195 F.3d 177, 180 (3d Cir. 1999). Lower Courts have accordingly held that despite

repayment of retirement loans being mandatory such loan repayments should not be considered

as an allowable expense in a chapter 7. In re Lenton, 358 B.R. 651 (Bnkr. E.D. Pa 2006).

       8.       It is therefore averred based upon the foregoing that after adding back in the

retirement account contributions, ($400.00), the retirement account loan repayment. ($120.00),

and the surplus (27.00), Debtor has a significant surplus of approximately $547.00 per month

from which the Debtors could fund a chapter 13 plan, and pay $19,692.00 over a 36 month plan

(35% of unsecured claims) or $32,820 over a 60 month plan (59% of unsecured claims).




       WHEREFORE, for the reasons set forth above, the UST respectfully submits that this

case is constitutes an abuse under section 707(b)(3) and of requests that the Court

dismiss this case or grant such other relief as this Court deems equitable and just. The UST
Case 18-23116-JAD         Doc 14     Filed 11/08/18 Entered 11/08/18 12:08:50         Desc Main
                                     Document     Page 4 of 4


reserves the right to supplement this Motion based upon additionally discovered information

prior to or at the time set for the hearing thereon.


                                                       ANDREW R. VARA
November 8, 2018                                       Acting United States trustee
                                                       Region 3

                                               By:     /s/ George M. Conway
                                                       George M. Conway
                                                       PA Bar ID 26676
                                                       Trial Attorney
                                                       833 Chestnut Street, Suite 500
                                                       Philadelphia, Pennsylvania 19107
                                                       Telephone: (215) 597-4411
                                                       Email: george.m.conway@usdoj.gov
                                                       Facsimile: (215) 597-8418
